No. 47	                     September 14, 2017	821

               IN THE SUPREME COURT OF THE
                     STATE OF OREGON

                DELTA LOGISTICS, INC.,
                 Respondent on Review,
                            v.
      EMPLOYMENT DEPARTMENT TAX SECTION,
                  Petitioner on Review.
       (ED 2014UIT00047; CA A158021; SC S064380)

    On review from the Court of Appeals.*
    Argued and submitted May 11, 2017.
   Dustin Buehler, Assistant Attorney General, Salem,
argued the cause and filed the briefs for petitioner on review.
Also on the briefs were Ellen F. Rosenblum, Attorney
General, and Benjamin Gutman, Solicitor General.
   Brad S. Daniels, Stoel Rives LLP, Portland, argued the
cause and filed the brief for respondent on review.
  Seann Colgan, Corr Cronin Michelson Baumgardner
Fogg & Moore, LLP, Seattle, filed the brief for amicus curiae
Oregon Trucking Association.
  Lori Worthington Hurl, Betts, Patterson & Mines,
Seattle, filed the brief for amici curiae American Trucking
Associations, Inc., and Truck Renting and Leasing
Association.
  Before Balmer, Chief Justice, and Kistler, Walters,
Landau, Nakamoto, and Duncan, Justices, and Linder,
Senior Justice Pro Tempore.**
    KISTLER, J.
   The decision of the Court of Appeals is affirmed. The
final order of the Administrative Law Judge is reversed.
______________
	    *  On appeal from the final order of the Administrative Law Judge. 279 Or
App 498, 379 P3d 783 (2016)
	    **  Brewer, J., retired June 30, 2017, and did not participate in the decision
of this case. Flynn, J., did not participate in the consideration or decision of this
case.
822	 Delta Logistics, Inc. v. Employment Dept. Tax Section

     Case Summary: The state Employment Department Tax Section assessed
Delta Logistics, Inc., a forhire carrier, unemployment insurance taxes on funds
that Delta paid to individuals who owned, operated, furnished and maintained
trucks that they leased to Delta for its goods-transportation business. Delta con-
tested the assessment of unemployment insurance taxes, asserting that ORS
657.047(1)(b) exempted these particular truck owners from unemployment ben-
efits and, by extension, Delta from unemployment insurance taxes on the funds
that it paid to the truck owners. A requirement of the exemption under ORS
657.047(1)(b) is that the truck owners “personally” operate, furnish, and maintain
the trucks that they lease to businesses like Delta. The Employment Department
maintained, however, that because the truck owners that Delta was paying had
hired employees to assist them in operating, furnishing, and maintaining the
trucks, the truck owners were not “personally” carrying on such activities. An
administrative law judge issued an order upholding the assessment. The Court of
Appeals reversed. Held: ORS 657.047(1)(b)’s exemption extends to truck owners
who employ individuals to help them operate, furnish, and maintain the trucks.
    The decision of the Court of Appeals is affirmed, and the order of the admin-
istrative law judge is reversed.
Cite as 361 Or 821 (2017)	823

	          KISTLER, J.

	        ORS 657.047(1)(b) creates an exemption from the
unemployment benefit laws for truck owners that both lease
their trucks to for-hire carriers and “personally operat[e],
furnis[h] and maintai[n]” the leased trucks. On review, the
Employment Department argues that, to come within that
exemption, the owner must be the only person who oper-
ates the truck. In the department’s view, if the owner hires
another person to help him or her operate the truck, the
owner does not “personally operat[e]” the truck, and the
exemption does not apply. The Court of Appeals disagreed,
reasoning that ORS 657.047(2) makes clear that the exemp-
tion includes owners who hire employees to help operate
their trucks. Delta Logistics, Inc. v. Employment Dept. Tax
Section, 279 Or App 498, 513-14, 379 P3d 783 (2016). Having
allowed the department’s petition for review, we affirm the
Court of Appeals decision.

	        Delta Logistics, Inc., is a “for-hire carrier” that
is licensed by the federal government to transport goods
interstate. Id. at 500. Delta does not own any trucks. Id.
at 502. Rather, it leases trucks from 40 owner-operators,
who operate, furnish, and maintain the trucks.1 Id. Some of
those owner-operators are the only persons who operate the
leased trucks. Id. Others hire employees to help them. Id.
The department assessed Delta unemployment insurance
taxes on the funds that Delta paid the owner-operators.
The department contended that the owner-operators did not
come within the exemption in ORS 657.047(1)(b) because
the leases that the owner-operators entered into with
Delta were not “leases” within the meaning of that subsec-
tion. An administrative law judge (ALJ) from the Office of
Administrative Hearings agreed and issued a final order
upholding the assessment.

	1
       Lease agreements between owner-operators and federally licensed carriers
originated as a result of federal requirements under the Interstate Commerce Act
and continue today. See Douglas C. Grawe, Have Truck, Will Drive: The Trucking
Industry and the Use of Independent Owner-Operators over Time, 35 Transp LJ
115, 122 (2008). Lease agreements allow carriers to reduce their overhead while
allowing owner-operators to take advantage of the carriers’ federal license to
transport goods interstate. Id.
824	 Delta Logistics, Inc. v. Employment Dept. Tax Section

	        Delta petitioned the Court of Appeals for review of
the ALJ’s order. In the Court of Appeals, the department
argued, as it had before the ALJ, that the exemption did not
apply because the owner-operators’ leases were not leases
within the meaning of ORS 657.047(1)(b). The department
argued alternatively that the phrase “personally operates”
in ORS 657.047(1)(b) requires that the owner be the only
person who operates the leased truck. In the department’s
view, if the owner hires another person to help operate the
truck, the exemption does not apply.
	        The Court of Appeals was not persuaded by either
of the department’s arguments. It concluded that the leases
between the owner-operators and Delta qualified as leases
within the meaning of ORS 657.047(1)(b). Delta Logistics,
279 Or App at 511-12. It also rejected the department’s
alternative argument. Relying on ORS 657.047(2), the court
explained that, contrary to the department’s position, that
subsection specifically recognizes that another person can
assist the owner in operating the leased truck. Id. at 513-14.
The department petitioned for review but only on the latter
issue. It contended that the Court of Appeals had read the
word “personally” out of the statute and that, properly inter-
preted, the exemption in ORS 657.047(1)(b) applies only to
owner-operators who are the sole persons who operate their
trucks. We allowed the department’s petition to consider
that issue.
	        ORS chapter 657 specifies the work for which
employers must pay unemployment insurance taxes.
Although the definitions in that chapter are somewhat cir-
cular, generally, an employer must pay unemployment insur-
ance taxes on wages paid to employees who are engaged in
employment. See Broadway Cab LLC v. Employment Dept.,
358 Or 431, 433, 364 P3d 338 (2015) (discussing statuto-
rily defined terms). Often, litigation under ORS chapter 657
turns on whether a worker is an employee or an independent
contractor, for whom no unemployment taxes are owed. See
id. at 442-47 (analyzing that issue). ORS chapter 657 also
provides, however, that unemployment insurance taxes are
owed only on persons engaged in “employment,” and ORS
chapter 657 contains a series of exemptions that begin with
Cite as 361 Or 821 (2017)	825

the phrase, “ ‘employment’ does not include.” Those exemp-
tions describe categories of exempt work, which range from
being a caddy at a golf course in an authorized training pro-
gram to working on a fishing boat in return for a share of
the catch to officiating nonprofessional sporting events. See
ORS 657.043 to ORS 657.094 (setting out various categories
of work that do not constitute “employment” for which unem-
ployment insurance taxes must be paid).
	      This case concerns one exemption from employ-
ment. ORS 657.047 provides, in part:
   	 “(1)  As used in this chapter, ‘employment’ does not
   include:
   	 “(a)  Transportation by motor vehicle of logs, poles and
   piling by any person who both furnishes and maintains the
   vehicle used in such transportation; or
   	 “(b)  Transportation performed by motor vehicle for a
   for-hire carrier by any person that leases their equipment
   to a for-hire carrier and that personally operates, furnishes
   and maintains the equipment and provides service thereto.
   	 “(2)  For the purposes of this chapter, services per-
   formed in the operation of a motor vehicle specified in sub-
   section (1) of this section shall be deemed to be performed
   for the person furnishing and maintaining the motor
   vehicle.”
	        Subsection (1) identifies two types of transportation
services that are exempt from the unemployment benefit
laws. One involves transportation by motor vehicle of cer-
tain types of goods (logs, poles, and piling) by certain per-
sons (those who “furnish and maintain” the vehicle). ORS
657.047(1)(a). The other involves transportation by motor
vehicle for for-hire carriers by a certain class of persons
(persons who lease their equipment to a for-hire carrier and
“personally operat[e], furnis[h], and maintai[n] the equip-
ment”). ORS 657.047(1)(b).
	        The department does not dispute that a person who
“furnishes and maintains” motor vehicles to carry logs,
poles, and piling will come within the exemption in sub-
section (1)(a) even though that person owns more than one
vehicle and hires other persons to help operate them. That
826	 Delta Logistics, Inc. v. Employment Dept. Tax Section

much follows from subsection (2), which recognizes that, in
providing the transportation services described in subsec-
tion (1), one person may operate a motor vehicle that another
person furnishes and maintains. The department argues,
however, that the exemption for transportation services in
subsection (1)(b) applies only when the person that owns the
leased motor vehicle is also the sole person that operates it.
That follows, the department argues, from the legislature’s
use of the word “personally.” Delta responds that, when “per-
sonally” is viewed in light of the other terms used in ORS
657.047 and the legislative history of ORS 657.047(1)(b), it
becomes clear that the legislature did not intend “person-
ally” to require that the person that leases a motor vehicle
to a for-hire carrier be the only person that operates, fur-
nishes, and maintains it.
	        The issue, as the parties frame it on review, turns
on what the word “personally” means in ORS 657.047(1)(b).
In analyzing that issue, we begin with the terms that the
legislature used and, when the legislature has not defined
those terms, their ordinary meaning as found in the dic-
tionary. See State v. Gaines, 346 Or 160, 171-72, 206 P3d
1042 (2009) (explaining that we look to the text, context,
and legislative history of a statute to determine its mean-
ing). We recognize, however, that dictionaries “do not tell us
what words mean, only what words can mean, depending on
their context and the particular manner in which they are
used.” State v. Cloutier, 351 Or 68, 96, 261 P3d 1234 (2011)
(emphasis in original).
	        For the most part, the parties agree on the appro-
priate definition of “personally.” “Personally” is an adverb
that means “in a personal manner,” Webster’s Third New
Int’l Dictionary 1687 (unabridged ed 2002), and the most
applicable sense of “personal” means:
   “2 a : done in person without the intervention of another
   : direct from one person to another ; also
   : originating in or proceeding from a single person  .”
Id. at 1686. The department reasons that, because “per-
sonal” means “done in person without the intervention of
another,” “personally operates,” as used in subsection (1)(b),
Cite as 361 Or 821 (2017)	827

requires that an owner that leases a vehicle to a for-hire
carrier be the only person that operates it.
	         At first blush, that is a plausible interpretation of
those two words. However, as Delta points out, “operates”
is not the only verb that “personally” modifies. Rather, ORS
657.047(1)(b) refers to the person “that personally oper-
ates, furnishes and maintains the [leased] equipment.”
Ordinarily, when an adverb precedes a series of verbs, it mod-
ifies each verb in the series; that is, ordinarily, “personally”
modifies “operates,” “furnishes,” and “maintains.” See Wyers
v. American Medical Response Northwest, Inc., 360 Or 211,
221, 377 P3d 570 (2016) (illustrating that principle); State v.
Simonov, 358 Or 531, 547, 368 P3d 11 (2016) (same); Quirk
et al., A Comprehensive Grammar of the English Language
§ 13.79 (1985) (ordinarily, “the premodifier applies to the
whole sequence”).
	        Read in the context of the entire verb phrase, the
department’s interpretation of “personally” becomes prob-
lematic. If the department’s interpretation of that word
were correct, an owner-operator could come within ORS
657.047(1)(b) only if the owner-operator were the sole per-
son who operated, furnished, and maintained the leased
motor vehicle. Put differently, under the department’s inter-
pretation of “personally,” if someone other than the owner-
operator maintained a leased truck by welding a cracked
cylinder head, patching a tire, or even changing the oil, then
the exemption would be inapplicable. Under the department’s
interpretation of “personally,” the exemption would become
so vanishingly narrow that it would lack any appreciable
content.2 Conversely, under Delta’s view of the statute, the
second part of the dictionary definition of “personally” would
give greater effect to all the terms used in ORS 657.047.
That is, in Delta’s view, personally should be understood in
this context as meaning “originating in or proceeding from
	2
      Similarly, under the department’s interpretation of “personally,” ORS
657.047(1)(b) would not apply to a vehicle owned and operated by a corporation
and leased to a for-hire carrier. That is so even if the corporation consisted of a
single shareholder who performed all the tasks associated with operating, fur-
nishing, and maintaining the vehicle. Put differently, the presence of the cor-
porate form would exclude an owner-operator who otherwise would qualify for
the exemption (even under the department’s view) from taking advantage of it.
Perhaps that is what the legislature intended, but it seems doubtful.
828	 Delta Logistics, Inc. v. Employment Dept. Tax Section

a single person.” See Webster’s at 1686. As long as the oper-
ation and maintenance of the leased vehicle originates in or
proceeds from the owner, that fact is sufficient to say that
the owner personally operated, furnished, and maintained
the leased equipment. That definition of personally would
not be defeated if the owner hired others to help in carrying
out those tasks.3
	        Delta notes, and we agree, that the department’s
interpretation of “personally” leads to another textual prob-
lem. It is difficult to reconcile the department’s interpreta-
tion of that term with ORS 657.047(2). As noted, subsection
(2) provides:
    	 “For the purposes of this chapter, services performed in
    the operation of a motor vehicle specified in subsection (1) of
    this section shall be deemed to be performed for the person
    furnishing and maintaining the motor vehicle.”
As also noted above, subsection (2) recognizes that one per-
son may operate a motor vehicle that another person fur-
nishes and maintains. And, by its terms, subsection (2)
applies to “the operation of a motor vehicle specified in sub-
section (1) of this section”; that is, subsection (2) applies to
the operation of a motor vehicle specified in subsections (1)(a)
and (1)(b). Subsection (2) thus explicitly recognizes that one
person may assist the owner in operating the vehicle under
subsection (1)(b), contrary to the department’s interpreta-
tion of that subsection.
	        The department responds that, if its interpretation
of subsection (1)(b) is correct, there is no textual problem.
Specifically, the department argues that, if subsection (1)(b)
applies only when the same person both owns and is the sole
driver of the leased vehicle, then the reference in subsection
(2) to “services performed in the operation of a motor vehi-
cle specified in subsection (1) of this section” really means
	3
        We use “personally” that way in other contexts. To take a familiar example,
if a lawyer says that she will personally handle a client’s case, the word “per-
sonally” could mean that no one else will do any work on the case. However, the
phrase “personally handle,” as it is used in a legal context, ordinarily means that
the lawyer will oversee or be primarily responsible for the case but that associ-
ates within the firm may assist her in doing the work, as may legal assistants.
In that context, “personally” does not mean that no other person will assist the
lawyer in handling the client’s case.
Cite as 361 Or 821 (2017)	829

services performed in the operation of a motor vehicle speci-
fied in subsection (1)(a) of this section.
	        It is possible to read subsections (1)(b) and (2) as
the department does. However, its reading is problematic.
The department’s proposed reconciliation of subsections
(1)(b) and (2) rests on the assumption that its reading of
subsection (1)(b) is the only possible one—a matter that
is open to question. Beyond that, if we look to the text of
ORS 657.047 as a whole and give meaning to all its parts,
as ORS 174.010 directs us to do, then Delta’s interpreta-
tion is consistent with that statutory directive while the
department’s interpretation requires us to read the refer-
ence to “subsection (1)” as if it really said “subsection (1)(a).”
Cf. Vsetecka v. Safeway Stores, Inc., 337 Or 502, 510, 98 P3d
1116 (2004) (following directive to give effect to all the parts
of a statute).
	        If we looked solely to the text of ORS 657.047 to
determine the meaning of subsection (1)(b), we would con-
clude that, while both parties’ interpretations are plausi-
ble, Delta’s interpretation is preferable. Its interpretation
gives greater effect to all the terms of the statute while the
department’s interpretation focuses on only two words in
that statute to the exclusion of the remainder of its terms.
	        We also consider the context and legislative history
of ORS 657.047(1)(b) in determining what that subsection
means. In this instance, the context consists of the prior ver-
sion of ORS 657.047, which serves primarily as a backdrop for
the 1987 amendment that is codified as ORS 657.047(1)(b).
See Stevens v. Czerniak, 336 Or 392, 401, 84 P3d 140 (2004)
(explaining that prior versions of a statute constitute con-
text). We first set out that context. We then describe the
events that gave rise to the 1987 amendment. Finally, we
set out the discussion of the bill in the committee hearings.
As we explain below, there are statements in the first hear-
ing that provide some support for the department’s position.
However, the operative text of the bill changed after that
hearing, and the discussions of the bill in the later commit-
tee hearings make clear that the department’s interpreta-
tion of ORS 657.047(1)(b) is not correct.
830	 Delta Logistics, Inc. v. Employment Dept. Tax Section

	       As initially enacted in 1963, ORS 657.047 applied
only to the transportation of one category of goods: logs,
poles, and piling. Or Laws 1963, ch 469, § 2. ORS 657.047
(1963) provided:
   	 “(1)  As used in this chapter, ‘employment’ does not
   include transportation by motor vehicle of logs, poles and
   piling by any person who both furnishes and maintains the
   vehicle used in such transportation.”
   	 “(2)  For the purposes of this chapter, services per-
   formed in the operation of a motor vehicle specified in sub-
   section (1) of this section shall be deemed to be performed
   for the person furnishing and maintaining the motor
   vehicle.”
The department acknowledges that, as initially enacted,
ORS 657.047 (1963) applied to persons using motor vehicles
to transport logs, poles, and piling, even though the person
furnishing and maintaining the motor vehicles had more
than one vehicle and hired others to operate them.
	        By its terms, ORS 657.047 (1963) did not apply if
an owner-operator carried goods other than logs, poles, and
piling. However, before 1986, owner-operators who leased
their trucks to for-hire carriers were generally not regarded
as the carrier’s employees no matter what cargo they car-
ried. Tape Recording, Joint Conference Committee, House
Bill (HB) 3283, June 26, 1987, Tape 3, Side A (testimony
of Etchison and Hunter) (describing practice before 1986).
As a result, the department initially did not assess unem-
ployment taxes on carriers for the money they paid owner-
operators for their services.
	         In 1986, however, the department began assessing
carriers unemployment insurance taxes on “owner-operators
and drivers hired by equipment owners with trucks on
lease to the motor carrier.” Exhibit A, Joint Conference
Committee, HB 3283, June 23, 1987 (June 22, 1987, Etchison
letter) (emphasis omitted). Beginning in 1986, the depart-
ment took the position that both the owner-operators and
the owner-operators’ employees were the carrier’s employees
because the owner-operators transported goods under the
carriers’ permits and, in the department’s view, acted under
the carriers’ direction and control. Id.; Tape Recording,
Cite as 361 Or 821 (2017)	831

Joint Conference Committee, HB 3283, June 26, 1987, Tape
3, Side A (testimony of Lent and Hunter).
	        In 1987, Senator Hannon introduced Senate Bill
(SB) 357 on behalf of Lyle Stanley, an owner-operator. Tape
Recording, Senate Labor Committee, SB 357, Mar 3, 1987,
Tape 46, Side A.4 Senator Hannon explained that the bill
was intended to address “an issue of an owner-operator who
provides the trucking operation with a piece of equipment
and serves as the driver of that piece of equipment.” Id. As
initially proposed, the bill accomplished that goal by delet-
ing the phrase “logs, poles and piling” in ORS 657.047(1)
(1963) and replacing it with the phrase “any commodity.”
See Bill File, SB 357, June 12, 1986 (initial draft). The bill,
as initially drafted, would have provided that employment
does not include “the transportation by motor vehicle of any
commodity by any person who both furnishes and maintains
the vehicle used in such transportation.” Id.
	         Stanley was the primary person who testified at
the initial hearing on the bill. See Tape Recording, Senate
Labor Committee, SB 357, Mar 3, 1987, Tape 46, Side A.
He explained that, because owner-operators were rarely, if
ever, eligible to claim unemployment benefits, they should
not have to bear the cost of unemployment taxes.5 Id. As he
explained, the proposed means for accomplishing that goal
were “pretty simple.” Id. By replacing the phrase “logs, poles
and piling” in ORS 657.047(1) (1963) with “any commod-
ity,” the resulting exemption included owner-operators. One
potential difficulty, however, with Stanley’s proposal was
that the resulting exemption also included employees hired
by the owner-operators. Not only would no one be respon-
sible for paying unemployment taxes on those employees,
but the owner-operators’ employees would not be eligible for
unemployment insurance if they lost their jobs.
	       Two senators asked Stanley about that issue. When
Senator Otto asked whether owner-operators hired drivers,

	4
       The legislative history of ORS 657.047(1)(b) derives from two bills. SB 357,
which passed the Senate but died in the House, was later inserted in HB 3283,
which passed both houses.
	5
       Although the carriers were responsible for paying the unemployment taxes,
the carriers passed those costs on to the owner-operators.
832	 Delta Logistics, Inc. v. Employment Dept. Tax Section

Stanley replied, “I don’t really know on that. I don’t think
that—I have tried it before years ago but it doesn’t come out
too well to hire a driver on a one-truck operation. So, if I was
going to get off my truck, I would just stop [driving rather
than hire someone to drive].” Id. Senator Otto tried again
from a different perspective. After noting that the bill would
apply to owner-operators other than Stanley, he asked, “Are
any of these owner-operators owning more than one truck?”
Id. Stanley replied:
      “Some of them do, yes. But any other—I can explain that.
      Any owner-operator who owns more than one truck, then
      he does not fall into this category if he hires drivers on
      the trucks. Then he must, the owner of these—say he owns
      three trucks and hires a driver, then he falls under the
      category where he has to furnish the unemployment and
      everything because he then becomes an employer. They’re
      just working. The drivers do not own the truck so they
      would come out of this then. Actually, what this bill is is a
      one truck operator who owns, operates and maintains his
      own equipment.”
Id.
	        Stanley’s response to Senator Otto’s question is
not a model of clarity. On the one hand, as the department
notes, Stanley described SB 357 as providing an exemption
for “a one truck operator who owns, operates and maintains
his own equipment.” On the other hand, his discussion of
drivers hired by owner-operators is directed more to the sta-
tus of those drivers (they would be employees of the owner-
operators) than the status of the owner-operators who hired
them. Nothing in Stanley’s prior testimony suggested that
owner-operators who hired drivers or who had multiple
trucks should be viewed as employees of the carrier; indeed,
his earlier testimony cut against that notion. For the most
part, Stanley’s concern was ensuring, one way or another,
that owner-operators were exempt from the unemployment
benefits laws.
	        Senator Hill, the committee chair, focused on the
last point that Senator Otto had noted. Senator Hill observed
that the bill, as initially proposed, would apply to a “two,
three-truck operator.” Id. He also noted that ORS 657.047(2)
(1963) contemplated that, if another person performed
Cite as 361 Or 821 (2017)	833

services in the operation of a motor vehicle specified in sub-
section (1), then that person would be deemed to be perform-
ing those services for the person who furnished and main-
tained the vehicle. Id. Put differently, he suggested that,
under subsection (2), drivers hired by owner-operators to
help operate the leased trucks would be deemed the owner-
operators’ employees. That would result in unemployment
taxes being assessed on the wages that the owner-operators
paid their drivers, as Stanley had testified was the practice.
Senator Hill did not pursue the point but observed that per-
haps further drafting could sharpen the bill’s focus. Id.
	         After the first hearing, Legislative Counsel redrafted
the bill. It proposed that the text of ORS 657.047(1) (1963),
which exempted transportation by motor vehicle of logs,
poles, and piling, should be left unchanged and become sub-
section (1)(a). Legislative Counsel also proposed the addition
of subsection (1)(b), which would provide that employment
does not include:
   “Transportation performed by a sole proprietorship, part-
   nership or corporation that leases their equipment to a cer-
   tified common carrier, and that furnishes and maintains
   the equipment and provides service thereto.”
Exhibit L, Senate Labor Committee, SB 357, Apr 9, 1987.
Legislative Counsel’s draft is telling because it assumes,
contrary to Stanley’s testimony in the Senate hearing (and
the department’s position here), that the exemption applies
to owner-operators, such as corporations and partnerships,
that by definition hire employees to operate and maintain
the leased equipment.
	       Lynn-Marie Crider, the committee administra-
tor, agreed with the assumption implicit in Legislative
Counsel’s draft—that the exemption would apply to owner-
operators that hired employees to help operate the leased
equipment. She was concerned, however, that the exemp-
tion drafted by Legislative Counsel would also exempt the
owner-operators’ employees from coverage. She explained
that, under Legislative Counsel’s draft:
   “Even employe[e]s of a sole proprietorship, partnership
   or corporation that leases equipment to a common carrier
   would be exempt employment. That is, even though they
834	 Delta Logistics, Inc. v. Employment Dept. Tax Section

   [the employees] do not own the equipment and thus are not
   owner operators, they would not be entitled to unemploy-
   ment insurance coverage. I do not believe this situation is
   uncommon.”
Exhibit M, Senate Labor Committee, SB 357, Apr 9, 1987
(Crider Memo); see also Tape Recording, Senate Labor
Committee, SB 357, Apr 9, 1987, Tape 101, Side B (remarks
of Lynn-Marie Crider). To avoid exempting the owner-
operators’ employees along with the owner-operators, she
proposed redrafting subsection (1)(b) to provide that employ-
ment does not include:
   “Transportation performed by motor vehicle for a certified
   common carrier by any person that leases his equipment to
   a certified common carrier and that furnishes and main-
   tains the equipment and provides service thereto.”
Exhibit M, Senate Labor Committee, SB 357, Apr 9, 1987
(Crider Memo).
	       At a work session on the bill, Crider explained
her reasons for rewriting subsection (1)(b). She told the
committee:
   “The potential difficulty with that language [which
   Legislative Counsel had proposed] is that some outfits, if
   you will, that own trucks and lease them to a common car-
   rier also have employees; that those employees are obvi-
   ously not owner-operators, and I didn’t think that it was
   the intent of the bill to prevent them from drawing unem-
   ployment insurance.”
Tape Recording, Senate Labor Committee, SB 357, Apr 9,
1987, Tape 101, Side B. Her draft accordingly sought to
exempt owner-operators from unemployment insurance cov-
erage but not the owner-operators’ employees.
	       Crider’s rewrite met with general approval, with one
exception. At the end of the work session on April 9, Senator
Kerans asked about her use of the pronoun “his.” Id. The
committee, however, did not discuss that issue until it con-
vened another work session on the bill on April 14. During
that work session, Crider initially recommended omitting
any pronoun. Tape Recording, Senate Labor Committee, SB
357, Apr 14, 1987, Tape 104, Side B. One senator observed,
Cite as 361 Or 821 (2017)	835

however, that they had to replace “his” with a word that
would show that the person leasing the motor vehicle to the
carrier owned it. Id. (unidentified senator). As the speaker
explained, they didn’t want to “get loopholed by having an
employee” of the owner-operator be included within the
exemption. Id. Various senators attempted to wordsmith the
problem. One person suggested “his or hers.” Id. Another
suggested inserting “owns and leases” in the text of the
exemption. Id. (remarks of Senator Hill).
	        No suggestion proved satisfactory, and the com-
mittee decided to approve Crider’s draft and ask legislative
counsel for help in refining it. Id. To convey the committee’s
thinking, the chair noted that the exemption would apply
to “any person that owns and leases his or her equipment.”
Id. (remarks of Senator Hill). He then added, “We’re talking
about owns and leases and operates, those are the param-
eters, and we’ll let counsel fix it.” Id. A committee member
observed, “I wonder whether you shouldn’t get more per-
sonal with the owner who owns and operates and maintains
because you can do that from a third party position.” Tape
Recording, Senate Labor Committee, SB 357, Apr 14, 1987,
Tape 105, Side A (remarks of Senator Houck).
	         The committee voted to approve SB 357 but to wait
to submit its report to the Senate until legislative counsel
clarified the point that they had just discussed. Id. After leg-
islative counsel redrafted the bill, subsection (1)(b) provided
that employment does not include:
   “Transportation performed by motor vehicle for a certified
   common carrier by any person that leases their equipment
   to a certified common carrier and that personally operates,
   furnishes, and maintains the equipment and provides ser-
   vice thereto.”
Bill File, SB 357, Apr 20, 1987 (A-Engrossed version). The
bill went to the full Senate, which approved it.
	       The Senate Labor Committee’s discussions on
April 9 and 14 reflect the committee’s understanding that
the exemption would apply to owner-operators who hired
employees to help them operate the leased equipment but
would not apply to the owner-operators’ employees. As the
836	 Delta Logistics, Inc. v. Employment Dept. Tax Section

discussions made clear, the owner-operators would continue
to owe unemployment taxes on their employees’ wages. That
is how the staff measure analysis described the A-Engrossed
version of the bill:
   “SB 357 as amended exempts persons who own and person-
   ally operate trucks under lease to a common carrier from
   unemployment insurance coverage. However, an individual
   who is hired by a truck owner to operate a truck under
   lease to a common carrier remains covered.”
Bill File, SB 357 (Staff Measure Analysis of SB 357
A-Engrossed). The analysis added that “[t]he amendments
rewrote the language of the original bill to specifically state
that employe[e]s of owner-operators leasing equipment to
carriers retain coverage.” Id.
	       The Senate approved SB 357 and sent it to the
House, where it did not get a hearing. Later, after SB 357
had died in the House, the Senate “gutted and stuffed”
HB 3283 with the A-Engrossed version of SB 357. See State
v. Medina, 357 Or 254, 261 and n 6, 355 P3d 108 (2015)
(discussing legislative practice of gutting and stuffing bills).
The House did not concur in the Senate’s changes to HB
3283, and a Conference Committee was convened to resolve
the dispute. Senate and House Journal, Regular Session,
HB 3283, H-220 (1987).
	         The Conference Committee met twice, once on
June 23 and again on June 26. Id. During the first meeting,
the House conferees expressed concern about the fiscal effect
on the unemployment benefits fund of exempting owner-
operators. Tape Recording, Joint Conference Committee, HB
3283, June 23, 1987, Tape 1, Sides A and B. The Senate con-
ferees explained that the effect was limited; owner-operators
were not currently paying into the fund and rarely, if ever,
filed claims for unemployment benefits. Id.
	       In attempting to quantify the effect of the exemp-
tion, a representative from the Employment Department
noted that, on average, 20 persons identified as owner-
operators had drawn unemployment benefits each year.
Tape Recording, Joint Conference Committee, HB 3283,
June 23, 1987, Tape 1, Side A (testimony of Tom Lynch).
Representative Shiprack clarified that, of those 20 persons,
Cite as 361 Or 821 (2017)	837

12 “were owner-operators [and] eight were drivers for owner-
operators, which [he] would consider as an employee.” Id. He
“wonder[ed] if the language in this bill would exempt them
also from unemployment.” Id. Senator Hannon responded:
   “They are an employee, and the owner-operator would have
   to pay unemployment tax on that employee. If I owned a
   truck, and I drove, I would not be covered under the pro-
   visions of the bill. But if I hired you to drive the truck for
   me and I decided to try and go into some other type of
   employment, you are then my employee that I am then held
   accountable for paying the unemployment taxes.”
Id. Representative Shiprack’s question is telling because
it assumed that owner-operators who hired employees
would be included in the exemption, and he asked if the
owner-operators’ employees “also” would be included in the
exemption.
	        At the end of the first Conference Committee meet-
ing, the conferees failed to agree. Senate and House Journal,
Regular Session, HB 3283, H-220 (1987). A different group of
conferees was appointed, and the reconstituted Conference
Committee held a second hearing on June 26. Id. At that
hearing, Greg Etchison, the president of a for-hire carrier,
testified. Tape Recording, Joint Conference Committee, HB
3283, June 26, 1987, Tape 3, Side A. He explained that car-
riers find loads for owner-operators to haul and split the
resulting fee. Id. In his view, owner-operators who lease
their trucks to for-hire carriers were effectively independent
contractors and should be exempt from the unemployment
benefits laws, even though the Employment Department
viewed owner-operators as employees of the carriers. Id.
When asked how he would determine which owner-operators
should come within the exemption, he explained that,
“[i]f they supply and maintain their own equipment, which
means, as far as I’m concerned, that they’re in business for
themselves—that they’re not employees, in that sense of the
word, for Employment Department purposes.”6 Id.
	6
       In making those statements, Etchison did not distinguish between owner-
operators who hired employees and those who did not. Rather, his point was that
owner-operators should be exempt because of their relationship with the carrier,
which did not vary depending on whether the owner-operators hired or did not
hire employees to help them.
838	 Delta Logistics, Inc. v. Employment Dept. Tax Section

	         Etchison also identified one carve-out to his pro-
posed rule. If an owner-operator hired an employee to help
him or her, the owner-operator would be responsible for pay-
ing unemployment tax on that person’s wages. Id. He noted,
for example, an owner-operator (a husband and wife in
Moser) who hired a person to drive a truck that they leased
to Etchison. In that instance, the owner-operator employed
the person hired to drive the truck. After hearing Etchison’s
testimony, Senator Hannon explained that the goal of the
bill was to exempt the persons “that operate as an indepen-
dent owner-operator but they lease their vehicles” to car-
riers. Id. (remarks of Senator Hannon). He reiterated that
the bill was not intended to exempt the owner-operators’
employees from coverage and that the reports that the
Employment Department had compiled to determine the
fiscal effect of the exemption had erroneously included the
owner-operators’ employees. Id.
	        Having heard that testimony, the House con-
ferees concurred in the changes to HB 3283 made by the
Senate. Senate and House Journal, Regular Session, HB
3283, H-220 (1987). Both houses adopted the Conference
Committee Report and passed the bill, which the Governor
signed. Id.
	       As we read the legislative history of SB 357 and HB
3283, the text of SB 357 shifted over the course of the Senate
Labor Committee’s hearings, as did the explanations of it.
As the bill was initially proposed, Stanley’s explanation of it
did not match its terms. After Legislative Counsel and then
Crider redrafted the bill, Crider explained (and the commit-
tee agreed) that the bill would exempt from the unemploy-
ment benefit laws owner-operators who hired workers to help
them operate and maintain their leased trucks. However,
owner-operators who hired employees would be responsible
for paying unemployment benefit taxes on their employees’
wages. That same understanding emerges from the Joint
Conference Committee hearings on HB 3283, which resulted
in the House concurring in the Senate amendment to that
bill.
	       To be sure, as the department argues, Stanley’s
testimony in support of the bill, as it was initially drafted,
Cite as 361 Or 821 (2017)	839

provides some support for the department’s interpretation.
However, the department’s view of the legislative history is
limited. It focuses on Stanley’s testimony but fails to give
effect to later changes in the text of the bill and the later
discussions of those changes in both the Senate Labor
Committee and the Joint Conference Committee. In our
view, if we look at all of the legislative history, one answer
emerges: The legislature did not intend to exclude owner-
operators from the exemption set out in ORS 657.047(1)(b)
because they employed other persons to help them operate
trucks that they leased to for-hire carriers. Rather, owner-
operators would come within the exemption even if they
hired employees to help them. However, owner-operators’
employees would be covered by the unemployment benefits
laws, and the owner-operators would be responsible for pay-
ing unemployment compensation taxes on their employees.
	        Considering the text, context, and legislative his-
tory of ORS 657.047(1)(b), we do not agree with the depart-
ment that Delta owes unemployment taxes on owner-
operators who hired employees to help them operate the
motor-vehicles they leased to Delta. The department has not
identified any other basis for holding the exemption inappli-
cable to those owner-operators.7 Accordingly, we affirm the
Court of Appeals decision and reverse the ALJ’s order.
	       The decision of the Court of Appeals is affirmed.
The final order of the Administrative Law Judge is reversed.




	7
       We express no opinion on whether, in another case, the exemption may be
inapplicable for some other reason. For instance, Delta noted in oral argument
that ORS 657.047(1)(b) would not apply if a carrier leased a motor vehicle to the
owner-operator, which leased it back to the carrier. The department, however,
does not argue that any owner-operator and Delta entered into such a lease-back.